130 N.J. 536 (1993)
617 A.2d 663
IN THE MATTER OF STEVEN M. KRAMER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
January 14, 1993.

ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that STEVEN M. KRAMER of BLACKWOOD, who was admitted to the bar of New Jersey in 1983, be publicly reprimanded for his violation of RPC 1.1(a) (gross neglect) and RPC 1.3 (failure to act with reasonable diligence) by failing to oppose a motion and to take other action in a timely manner, violation of RPC 1.16(a)(3) (failure to withdraw as counsel when discharged), RPC 1.16(d) (failure to protect client's interests after termination of representation) and RPC 8.1(b) (failure to cooperate with the ethics authorities), and the Court having heard the arguments of counsel, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and STEVEN M. KRAMER is publicly reprimanded; and it is further
ORDERED that the decision and recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said STEVEN M. KRAMER as an attorney at law of the State of New Jersey; and it is further
ORDERED that STEVEN M. KRAMER reimburse the Ethics Financial Committee for appropriate administrative costs.